


117 HR 2347 IH: Strengthening the Vaccines for Children Program Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2347
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Ms. Schrier (for herself, Mr. Joyce of Pennsylvania, Mr. Butterfield, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend title XIX of the Social Security Act to ensure adequate access to vaccines under the Medicaid program and the Vaccines for Children program, and for other purposes.


1.Short titleThis Act may be cited as the Strengthening the Vaccines for Children Program Act of 2021. 2.Ensuring adequate access to vaccines under the Medicaid program and the Vaccines for Children program (a)Encouraging involvement of providersParagraph (3) of section 1928(c) of the Social Security Act (42 U.S.C. 1396s(c)) is amended—
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the margins of each such clause, as so redesignated, 2 ems to the right; (2)by striking providers and all that follows through Each program and inserting 
providers.— (A)In generalEach program; and
(3)by adding at the end the following:  (B)Incentive payments (i)In generalThe Secretary shall pay to each provider that requests payment under this subparagraph and that is a program-registered provider under this section for the duration of the period beginning on the date of the enactment of this subparagraph, and ending on December 31, 2022—
(I)an amount equal to $5,000, to be paid as soon as practicable after the date of the enactment of this subparagraph; (II)an amount equal to $2,500, to be paid as soon as practicable after January 1, 2022; and
(III)an amount equal to $2,500, to be paid as soon as practicable after January 1, 2023. (ii)Use of fundsPayments made under clause (i) may only be used by a provider for purposes of carrying out the program under this section (including any operational expenses associated with the furnishing of vaccines under such program, as specified by the Secretary).
(iii)Recoupment of paymentsThe Secretary may conduct reviews of providers receiving payments under this subparagraph to ensure that such payments are used in accordance with clause (ii) and recoup from such providers any such payments not so used in accordance with such clause.. (b)Expansion of definition of federally vaccine-Eligible childParagraph (2) of section 1928(b) of the Social Security Act (42 U.S.C. 1396s(b)) is amended—
(1)in subparagraph (A)— (A)in clause (iii), by striking A child who and all that follows through the period at the end and inserting A child who is administered a qualified pediatric vaccine and is not insured with respect to such vaccine.; and
(B)by adding at the end the following new clause:  (v)A child who is enrolled for child health assistance under a State child health plan approved under title XXI.; and
(2)in subparagraph (B)(ii)(II), by striking for purposes of subparagraph (A)(iii)(II) and inserting for purposes of subparagraph (A)(iii). (c)Minimum payment requirement for vaccine administration services (1)In generalSection 1902(a)(13) of the Social Security Act (42 U.S.C. 1396a(a)(13)) is amended—
(A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the semicolon and inserting ; and; and
(C)by adding at the end the following new subparagraph:  (D)for payment for vaccine administration services (including vaccine counseling and educational services) furnished by a provider during the period beginning on the date of the enactment of this subparagraph, and ending on December 31, 2022 (including, notwithstanding subsection (c)(2)(C)(ii) of section 1928, any such services furnished with respect to a vaccine furnished under the program established by the State pursuant to such section to a medicaid-eligible child (as defined in subsection (b)(2)(B)(i) of such section)), at a rate not less than 100 percent of the payment rate that applies to such services and provider under part B of title XVIII;.
(2)Managed care plansSection 1932(f) of the Social Security Act (42 U.S.C. 1396u–2(f)) is amended— (A)in the header, by striking payment for primary care services and inserting payments; 
(B)by striking section 1902(a)(13)(C) and inserting subparagraph (C) of section 1902(a)(13) and vaccine administration services described in subparagraph (D) of such section;  (C)by striking such section and inserting such subparagraph (C) or (D), respectively; and
(D)by adding at the end the following new sentence: The provisions of the preceding sentence shall apply to contracts entered into with, and payments made by, other specified entities (as defined in section 1903(m)(9)(D)(iii)) in the same manner as such provisions apply with respect to contracts entered into with, and payments made by, medicaid managed care organizations..  (3)CHIPSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended by adding at the end the following new paragraph:

(11)Vaccine administration servicesThe child health assistance provided to a targeted low-income child shall include payment for vaccine administration services (including vaccine counseling and educational services) furnished by a provider during the period beginning on the date of the enactment of this paragraph, and ending on December 31, 2022 (including, notwithstanding subsection (c)(2)(C)(ii) of section 1928, any such services furnished to such child with respect to a vaccine furnished under the program established by the State pursuant to such section), at a rate not less than 100 percent of the payment rate that applies to such services and provider under part B of title XVIII.. (d)Coverage of vaccine counseling and educational services under Medicaid (1)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d) is amended—
(A)in paragraph (29), by striking and at the end; (B)by redesignating paragraph (30) as paragraph (31); and
(C)by inserting after paragraph (29) the following new paragraph:  (30)vaccine counseling and educational services furnished to children under the age of 19 on or after the date of the enactment of this paragraph, including any such services furnished as part of a multiple component vaccine (identified as of October 1, 2020, by CPT code 90461) and including any such services furnished under the program established by the State pursuant to section 1928 to a medicaid-eligible child (as defined in subsection (b) of such section),.
(2)Mandatory benefitSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended by striking and (29) and inserting (29), and (30). (e)Clarification of coverage of pediatric vaccines and vaccine counseling and educational services under the Vaccines for Children programSection 1928(c)(2)(C)(ii) of the Social Security Act (42 U.S.C. 1396s(c)(2)(C)(ii)) is amended to read as follows:

(ii)The provider may impose— (I)in the case of a qualified pediatric vaccine not described in subclause (II), a fee for the administration of and counseling for such vaccine so long as the fee in the case of a federally vaccine-eligible child does not exceed the costs of such administration and counseling (as determined by the Secretary based on actual regional costs for such administration and counseling); and
(II)in the case of a qualified pediatric vaccine that is a multiple component vaccine, a separate charge for the administration of and counseling for each component of such vaccine so long as the charge in the case of a federally vaccine-eligible child does not exceed— (aa)with respect to the first component of such vaccine, the costs of such administration and counseling for such component (as determined by the Secretary based on actual regional costs for such administration and counseling for such first component); and
(bb)with respect to a subsequent component of such vaccine, the payment rate that applies to such administration and counseling for such component and provider under part B of title XVIII.. (f)Increase in Federal medical assistance percentage (1)In generalSubject to paragraph (2), for each calendar quarter occurring during the period beginning on January 1, 2021, and ending on December 31, 2022, the Federal medical assistance percentage determined for each State, including the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands, under section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), after application of section 6008 of the Families First Coronavirus Response Act (Public Law 116–127) (if applicable), shall be increased by 1 percentage point.
(2)Requirements
(A)In generalA State described in paragraph (1) may not receive the increase described in such paragraph in the Federal medical assistance percentage for such State, with respect to a quarter, if such State does not ensure culturally competent and effective messages for vaccination outreach to child populations, which may include the dissemination of information highlighting— (i)advancements in research and vaccine development that have saved millions of individuals from death and disability from now-preventable diseases;
(ii)information on how individuals across the lifespan benefit from immunizations, including those who cannot be vaccinated and rely on community immunity; (iii)information on the dangers of not being vaccinated, including the potential for infectious disease outbreaks within communities; and
(iv)information on vaccine safety and the systems in place to monitor vaccine safety. (B)Requirement for certain StatesSection 1905(cc) of the Social Security Act (42 U.S.C. 1396d(cc)) is amended—
(i)by inserting and section 2(e) of the Strengthening the Vaccines for Children Program Act of 2021 before , except that in applying; and (ii)by inserting , and in applying such treatments to the increases in the Federal medical assistance percentage under section 2(e) of the Strengthening the Vaccines for Children Program Act of 2021, the reference to December 31, 2009 shall be deemed to be a reference to December 31, 2020 before the period at the end.
(g)Tribal epidemiology center data accessWith respect to data access for tribal epidemiology centers established under section 214 of the Indian Health Care Improvement Act (25 U.S.C. 1621m), the Director of the Centers for Disease control and Prevention may create a data sharing strategy that ensures such centers have access to data, data sets, monitoring systems, delivery systems, and other protected health information with respect to health care and public health surveillance systems of child and adolescent health necessary to accomplish such centers’ public health authority responsibilities described in such section or section 164.501 of title 45, Code of Federal Regulations. (h)Reports (1)In generalFor each of fiscal years 2021 and 2022, the Director of the Centers for Disease Control and Prevention, in coordination with each State that has established a pediatric vaccine distribution program under section 1928 of the Social Security Act (42 U.S.C. 1396s), shall publish on the public internet website of the Centers for Disease Control and Prevention, in such manner as determined appropriate by the Director, information on vaccination rates under each such program during such year, including such rates disaggregated by region, age, sex, race, ethnicity, and other demographic factors determined appropriate by the Director.
(2)Effects on vaccination rates and program participationNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing an analysis of the effects of the provisions of, and the amendments made by, this Act on— (A)vaccination rates under the pediatric vaccine distribution program under section 1928 of the Social Security Act (42 U.S.C. 1396s); and
(B)provider participation in such program.  